McCulloch, J., (after stating the facts.) The court properly sustained exceptions to the testimony contradicting the terms of the written contract. It was a contract for rent, and not for sale of the land (Carpenter v. Thornburn, 76 Ark. 578), and oral testimony was not admissible to contradict or vary its terms. Colonial & U. S. Mortgage Co. v. Jeter, 71 Ark. 185. According to the express terms of the contract, time being of the essence thereof, the defendants, having failed to pay the rent for the year 1897, were not entitled to hold possession for the succeeding year, nor to claim reimbursement for improvements made on the leased premises. The chancellor found that the plaintiff did not take possession of the crop on the farm, nor interfere with the defendants or their tenants in gathering the crop. The findings of the chancellor seem to be supported by the preponderance of the testimony and should not be disturbed. - The rent was past due, and defendants, acording to their own admissions, had gathered and sold six bales of cotton without paying the rent. Plaintiff, therefore, had the right to go upon the premises to look after the collection of rent, and the threat to attach the crop for the rent was not an unwarranted interference with the tenants. The evidence does not establish an interference to any further extent. Plaintiff received the sum of $14.25 of the proceeds of cotton, and the same should have been credited on the note. This small item was- doubtless overlooked by the chancellor. The decree will be modified by reducing the amount decreed to the extent of that sum with interest from the date of payment. In all other respects the decree is affirmed.